Citation Nr: 0523376	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for 
cervical strain, status post cervical discectomy with fusion 
of C5-6 cervical vertebrae and radiculopathy to the left 
upper extremity (cervical spine disability), currently rated 
as 20 percent disabling. 

2.  Entitlement to a higher initial disability evaluation for 
irritable bowel syndrome, currently rated as 10 percent 
disabling. 

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids, status post hemorrhoidectomy.  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned Judge at the RO in June 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing before the undersigned Judge in June 2005, the 
veteran indicated that his irritable bowel syndrome and 
hemorrhoids have worsened since the most recent VA 
examination dated in September 2002.  While a new examination 
is not required simply because of the time has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  Although the Board regrets further 
delay in appellate review, the Board believes a new 
examination is required.

The veteran also indicated at the hearing that he has been 
receiving ongoing treatment at VA for his cervical spine 
disability, irritable bowel syndrome, and hemorrhoids since 
separation from service at Eisenhower Army Medical Center at 
Fort Gordon.  Post-service VA records are not part of the 
claims file, specifically records from Eisenhower Army 
Medical Center at Fort Gordon.  These records must be 
obtained before adjudication on the merits.  

In addition, the Board notes that the September 2002 VA 
examiner indicated that the veteran's range of motion of his 
cervical spine was additionally limited by pain, weakness, 
and lack of endurance.  However, the examiner failed to 
quantify, or attempt to quantify, the loss of motion as a 
result of these factors.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  AMC/RO should attempt to obtain all 
records from Eisenhower Army Medical 
Center at Fort Gordon pertinent to the 
veteran's cervical spine disability, 
irritable bowel syndrome, and 
hemorrhoids.  If any of the records are 
unavailable, the AMC/RO should note this 
in the record.  

2.  After completion of the above, the 
AMC/RO should schedule the veteran for a 
VA medical examination to ascertain the 
nature, extent, and severity of his 
cervical spine, irritable bowel syndrome, 
and hemorrhoids.  It is imperative that 
the claims file, including hearing 
transcript, be made available to and 
reviewed by the examiner in connection 
with the examination.  Detailed reasons 
and bases for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.  

The examiner should determine whether the 
cervical spine exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  All 
necessary tests and studies should be 
conducted.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's increased rating 
claims.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




